DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, 06/25/2021, with respect to the final rejection, 02/10/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Luccato (US 9,960,684).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

a) what type of photodiode is employed, what type of biasing is employed, and/or whether the claim is intended to describe conventional photodiode light to current conversion, which is inherent, or a specialized light to current conversion occurring at the anode;
b) a tuning network including an inductor coupled between the anode and ground;
c) a first input of the transimpedance amplifier is coupled to the photodiode anode; and 
	A person of ordinary skill in the art would not have recognized that Applicant was in possession of the claimed invention in view of the disclosure of the application as filed. Applicant has not pointed out where the amended claim limitations are supported, nor does there appear to be a written description of the claim limitations at issue in the application as filed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stutz (US 2011/0017904) in view of Pawliuk (US 9,407,304) and further in view of Luccato (US 9,960,684).
Claim 11: Stutz teaches an optical distance measurement receiver [0071, rangefinder] comprising: 

a tuning network [0112, embodiment in which a tuning network includes a transimpedance amplifier that performs a filtering function] configured to filter frequencies outside a second band of frequencies from the photodiode current signal to provide a filtered current signal [as described in 0112; a person of ordinary skill in the art would find obvious the combination of embodiments cited herein, as the disclosure of Stutz sets forth the incorporation of a filtering feature performed by the transimpedance amplifier as an alternative feature in the system];
722421-v6/3300-10800 14TI-77960a transimpedance amplifier (TIA) [0053] having a first input, a second input, and an output, the first input coupled to the anode, the second input coupled to a ground terminal, and the output configure to provide a voltage signal proportional to the filtered current signal [0053]; and
Stutz explicitly lacks, but Pawliuk teaches a transimpedance amplifier having a second input coupled to a ground terminal [fig. 4 (TIA 404 with positive terminal connected to ground)], and a filter network that includes an inductor coupled between the first terminal of the TIA and ground [col 7, line 26-40 and fig. 4 (TIA 404 connected to filter F1 and having a positive terminal connected to ground)].
It would be obvious to modify the teaching of Stutz to include a ground terminal relative to the TIA and filter network as in Pawliuk, for the purpose of avoiding a short in system components from too-high of reactance, as applied in the art. 
Stutz explicitly lacks, but Luccato teaches an inductor coupled between an anode and ground [col 8, line 65-67].

Claim 13: The claim recites the limitations of claim 1, except introducing a new frequency. The disclosure of Stutz teaches throughout, utilizing the system with multiple different frequencies (such as 0056-0057, 0059, 0077-0078, 0082, 0085, 0088). Further, it is known in the art of rangefinding that a desired frequency or frequency range is dependent upon an object to be measured, environmental factors, system factors, etc. As such, transmitting a measurement signals within different frequency ranges is known for the purpose of isolating a band of wavelengths for measurement of desired spectral energy. Thus, employing additional band of frequencies is obvious in the art.
Claim 14: Stutz explicitly lacks, but Pawliuk teaches an inductor coupled to a resistor in the feedback path of the TIA [col 7, line 26-40; fig. 4 (TIA 404, resistor R1 and inductor L1)].
It would be obvious to modify the teaching of Stutz to include an inductor and a resistor in the feedback path of a TIA for the purpose of ensuring circuit stability, as is known in the art.
Claim 17: Stutz teaches a processing circuit configured to determine a distance from the optical distance measurement receiver to the object based on the first voltage signal [0071, wherein a processing circuit and distance measurements are inherent features of rangefinders].                                                      

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stutz (US 2011/0017904) in view of in view of Pawliuk (US 9,407,304), further in view of Luccato (US 9,960,684), and further in view of CalcTown Narrow Band-pass Filter Calculator (2017).
Claim 12: Stutz teaches the receiver and the received light as relating to the rangefinding system from the rejection of claim 1.

It would be obvious to combine the cited teachings of Stutz and CalcTown for the purpose of facilitating return signal processing, such as relating to rangefinding applications [See CalcTown].

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stutz (US 2011/0017904) in view of in view of Pawliuk (US 9,407,304), further in view of Luccato (US 9,960,684), and further in view of Dasgupta (US 2005/0275466).
	Claim 15: Stutz teaches the TIA includes a feedback resistor in parallel with a [0053; additionally, the claim limitation describes known TIA circuit design].
	Stutz explicitly lacks, but Dasgupta teaches the inductor is coupled in series with the photodiode [illustrated by fig. 1 and described in 0005].
Claim 16: Stutz explicitly lacks, but Dasgupta teaches an inductance of the inductor is determined by the first band of frequencies and a fundamental capacitance of the photodetector [illustrated by fig. 1 and described in 0005].
It would be obvious to combine the cited teachings of Stutz and Dasgupta to allow for storing of energy and tuning of the circuit, as are known functions of inductors.







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645